Name: Commission Regulation (EC) No 676/1999 of 26 March 1999 amending for the fifth time Regulation (EC) No 785/95 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organisation of the market in dried fodder
 Type: Regulation
 Subject Matter: cooperation policy;  consumption;  agricultural activity;  agricultural policy;  industrial structures and policy
 Date Published: nan

 Avis juridique important|31999R0676Commission Regulation (EC) No 676/1999 of 26 March 1999 amending for the fifth time Regulation (EC) No 785/95 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organisation of the market in dried fodder Official Journal L 083 , 27/03/1999 P. 0040 - 0041COMMISSION REGULATION (EC) No 676/1999 of 26 March 1999 amending for the fifth time Regulation (EC) No 785/95 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organisation of the market in dried fodderTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 603/95 of 21 February 1995 on the common organisation of the market in dried fodder (1), as last amended by Regulation (EC) No 1347/95 (2), and in particular Article 18 thereof,Whereas the first indent of Article 2(2)(a) of Commission Regulation (EC) No 785/95 of 6 April 1995 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organisation of the market in dried fodder (3), as last amended by Regulation (EC) No 1794/97 (4), stipulates that the driers to be used for the dehydration of fodder must reach an air temperature at the entry point not less than 93 °C;Whereas a large number of scientific studies show that high-temperature fodder drying safeguards the nutritional value of a high-quality product, in particular its beta-carotene content;Whereas the situation on the market in dried fodder, characterised by price reductions and production increases, is such that it is necessary to guarantee supplies of a finished product of high nutritional quality obtained under comparable competitive conditions and to justify the amount of aid granted as a contribution to processing costs; whereas that objective can be achieved by extending the practice of high-temperature drying;Whereas fodder processing is carried out at high temperature in most processing plants; whereas provision should therefore be made for those plants still operating at an air temperature at the entry point of 93 °C to be modified within a reasonable time limit so as to conform to that practice;Whereas the technical modifications needed for that purpose make confirmation of approval of the plant by the competent authority indispensable;Whereas a small number of horizontal belt driers producing an air temperature at the entry point of a least 110 °C are currently in use in some Member States; whereas these are small, low-capacity installations whose operating temperature cannot be increased without considerable technical modifications; whereas they may, therefore, be granted a derogation from the requirement for a minimum drying temperature of 350 °C, on the understanding that no new installations of this type will be approved after the beginning of the 1999/2000 marketing year;Whereas Article 15(b) of Regulation (EC) No 785/95 provides that Member States must inform the Commission of the areas and quantities covered by delivery contracts and declarations; whereas experience has shown that that notification can be the source of contradictory and unsatisfactory information; whereas it should therefore be abolished;Whereas the Management Committee for Dried Fodder has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 785/95 is hereby amended as follows:1. in Article 2(2)(a), the first indent is replaced by the following:'- air temperature at the entry point not less than 350 °C; however, horizontal belt driers producing an air temperature at the entry point of not less than 110 °C approved before the beginning of the 1999/2000 marketing year need not comply with this requirement,`;2. in Article 15, point (b) is deleted.Article 2 1. The technical modifications to driers made necessary by Article 1(1) shall be carried out without prejudice to the obligation to notify the competent authority within the time limit laid down in the last subparagraph of Article 4(1)(a) of Regulation (EC) No 785/95 in order to obtain confirmation of approval.2. The Member States shall send the Commission, by 15 May 1999, a list of horizontal belt driers granted approval before the beginning of the 1999/2000 marketing year and consequently eligible for the derogation provided for in Article 1(1).Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from the date of its entry into force, with the exception of Article 1(1), which shall apply from 1 April 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 63, 21. 3. 1995, p. 1.(2) OJ L 131, 15. 6. 1995, p. 1.(3) OJ L 79, 7. 4. 1995, p. 5.(4) OJ L 255, 18. 9. 1997, p. 12.